         Case 1:20-cv-12090-DPW Document 68 Filed 12/17/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

ALLIANCE FOR AUTOMOTIVE
INNOVATION

                  Plaintiff,

       vs.                                          C.A. No. 1:20-cv-12090-DPW

MAURA HEALEY, ATTORNEY GENERAL
OF THE COMMONWEALTH OF
MASSACHUSETTS in her official capacity,

                  Defendant.


                                 MODIFIED STIPULATION

       On November 3, 2020, the voters of Massachusetts approved Ballot Question 1, titled “An

Initiative Law to Enhance, Update and Protect the 2013 Motor Vehicle Right to Repair Law”

(herein referred to as the “2020 Right to Repair Law”). The 2020 Right to Repair Law will go into

effect by December 18, 2020.

       On November 20, 2020, Plaintiff Alliance for Automotive Innovation, on behalf of its auto

manufacturer members, filed a Complaint against Defendant Maura Healey, in her official capacity

as Attorney General of the Commonwealth of Massachusetts. Through this action, Plaintiff seeks

to enjoin enforcement of the 2020 Right to Repair Law based on a number of legal claims,

including claims that the law is preempted by the National Traffic and Motor Vehicle Safety Act,

49 U.S.C. § 30101, et seq., and the Clean Air Act, 42 U.S.C. § 7401, et seq.

       At the status conference on December 3, 2020, the Court directed the parties to propose an

expedited schedule for a potential bench trial on the merits on those claims in 2021. The Court

also asked counsel for the Attorney General about the timing for issuance of the “motor vehicle




                                                1
          Case 1:20-cv-12090-DPW Document 68 Filed 12/17/20 Page 2 of 3




telematics system notice” discussed in Section 4 of the 2020 Right to Repair Law and whether the

Office of the Attorney General would enter into a stipulation regarding the timing of such issuance.

        Drafting the notice discussed in Section 4 of the new law will require careful consideration

of the law and consultation with interested stakeholders. The Office of Attorney General also

believes that prompt resolution of Plaintiff’s claims challenging the 2020 Right to Repair Law is

in the public interest. Accordingly, the Office of the Attorney General stipulates that it does not

intend to, and will not issue, the notice discussed in Section 4 until after the Court rules on the

claims expected to be tried on an expedited schedule in 2021 (unless those claims are dismissed at

an earlier date). Similarly, the Office of the Attorney General stipulates that it does not intend to

and will not exercise its enforcement authority under Chapter 93A, Chapter 93K, or otherwise, to

enforce any provision of the 2020 Right to Repair Law until after the Court rules on the claims

expected to be tried to the bench on an expedited schedule in 2021 (unless those claims are

dismissed at an earlier date). The Office of the Attorney General reserves the right to revise this

stipulation in the event that adjudication of those claims is delayed beyond August 1, 2021, but

further stipulates that it will do so only after first providing 14 days advance notice to Plaintiff and

the Court of its intent to do so.




                                                   2
         Case 1:20-cv-12090-DPW Document 68 Filed 12/17/20 Page 3 of 3




                                                     Respectfully submitted,

                                                     MAURA HEALEY
                                                     ATTORNEY GENERAL,


                                                     /s/ Robert E. Toone
                                                     Robert E. Toone, BBO #663249
                                                     Eric A. Haskell, BBO #665533
                                                     Jennifer E. Greaney, BBO #643337
                                                     Assistant Attorneys General
                                                     Office of the Attorney General
                                                     One Ashburton Place
                                                     Boston, MA 02108
                                                     617-963-2178
                                                     Robert.Toone@mass.gov
Dated: December 17, 2020


                                CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and that paper copies will be sent to those indicated as non-registered participants on December
17, 2020.

                                                     /s/ Robert E. Toone




                                                 3
